     Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 1 of 12 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHER DISTRICT OF ILLINOIS, EASTERN DIVISION


  DUNLAYS MANAGEMENT SERVICES,
  LLC d/b/a 4 STAR RESTAURANT
  GROUP, a limited liability company;
  DUNLAYS ROSCOE LLC, a limited                 COMPLAINT AND
  liability company; O’DADDY, LLC, a            DEMAND FOR JURY TRIAL
  limited liability company; DUNTELL
  LLC, a limited liability company;
  SOUTHPORT LLC d/b/a CROSBY’s
  KITCHEN and d/b/a ELLA ELI; 4 STAR
  3455 LLC, a limited liability company;
  DOC WEST LLC, a limited liability
  company; 4 STAR 20 NORTH LLC d/b/a
  REMINGTON’S CHICAGO, a limited
  liability company; 4 STAR 160 LLC d/b/a
  THE WINDSOR, a limited liability
  company; 4 STAR 3358 SOUTHPORT
  LLC d/b/a TUCO & BLONDIE, a limited
  liability company; O’DADDY WRIGLEY,
  LLC a limited liability company; SMOKE
  DADDY FOODS, LLC, a limited liability
  company;

               Plaintiffs,

        vs.                                     CASE NO.

  SOCIETY INSURANCE, a mutual
  company,

               Defendant.



                               COMPLAINT AT LAW
      Now Comes Plaintiffs, DUNLAYS MANAGEMENT SERVICES, LLC d/b/a 4 STAR
RESTAURANT GROUP, a limited liability company; DUNLAYS ROSCOE LLC, a limited
liability company; O’DADDY LLC, a limited liability company; DUNTELL LLC, a limited
liability company; SOUTHPORT GRILL LLC d/b/a CROSBY’S KITCHEN and d/b/a ELLA ELI;
4 STAR 3455 SOUTHPORT LLC, a limited liability company, DOC WEST LLC, a limited



                                            1
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 2 of 12 PageID #:2




liability company; 4 STAR 20 NORTH LLC d/b/a REMINGTON’S CHICAGO, a limited liability
company; 4 STAR 160 LLC d/b/a THE WINDSOR CHICAGO, a limited liability company; 4

STAR 3358 SOUTHPORT LLC d/b/a TUCO & BLONDIE, a limited liability company;
O’DADDY WRIGLEY LLC, a limited liability company; SMOKE DADDY FOODS LLC, a
limited liability company (hereinafter “Plaintiffs”), by and through their attorneys, for their causes
of action against Defendant SOCIETY INSURANCE (hereinafter “Defendant” or “Society”), a
mutual company; and state and allege as follows:


                                            PARTIES
       1.         Plaintiff DUNLAYS MANAGEMENT SERVICES, LLC d/b/a 4 STAR
RESTAURANT GROUP is an Illinois Limited Liability Company with its principal place of
business at 1804 West Division Street, Chicago, Illinois 60622. Dunlay’s Management Services
LLC d/b/a 4 Star Restaurant Group’s member are Douglas Dunlay and Michael Dunlay – both of
whom are Illinois citizens.
       2.         Plaintiff DUNLAYS ROSCOE LLC is an Illinois Limited Liability Company with
its principal place of business at 3358 North Paulina Street, Chicago, Illinois 60622. Dunlay’s
Roscoe LLC’s members are Douglas Dunlay and Michael Dunlay – both of whom are Illinois
citizens. Dunlay’s Roscoe LLC own, operate, manage, and/or control the business known as Frasca

Pizzeria & Wine Bar at the premises it owns, rents or occupies at 3358 North Paulina Street,
Chicago, Illinois 60622.
       3.         Plaintiff O’DADDY LLC is an Illinois Limited Liability Company with its
principal place of business at 1804 West Division Street, Chicago, Illinois 60622. O’Daddy LLC’s
members are Douglas Dunlay, Michael Dunlay and Derek Retell – all of whom are Illinois citizens.
O’Daddy LLC owns, operates, manages, and/or controls the business known as Smoke Daddy at
the premises it owns, rents or occupies located at 1804-1806 West Division Street, Chicago,
Illinois 60622.




                                                  2
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 3 of 12 PageID #:3




       4.      Plaintiff DUNTELL LLC is an Illinois Limited Liability Company with its
principal place of business at 1804 West Division Street, Chicago, Illinois 60622. Duntell LLC’s

members are Douglas Dunlay, Michael Dunlay and Derek Retell – all of whom are Illinois citizens.
Duntell LLC owns, operates, manages, and/or controls the business at the premises it owns, rents
or occupies at 1824-1830 West Division Street, Chicago, Illinois 60622.
       5.      Plaintiff SOUTHPORT GRILL LLC d//b/a CROSBY’S KITCHEN and d/b/a
ELLA ELI is an Illinois Limited Liability Company with its principal place of business at 1804
West Division Street, Chicago, Illinois 60622. Southport Grill LLC’s members are Douglas
Dunlay, Michael Dunlay, Derek Retell and Josh Rutherford – all of whom are Illinois citizens.
Southport Grill LLC operates the business Crosby’s Kitchen and Ella Elli at the premises it owns,
rents or occupies at 3455-3457 North Southport Avenue, Chicago, Illinois 60657. Plaintiff 4 STAR
3455 SOUTHPORT LLC, an Illinois Limited Liability Company, whose members are Douglas
Dunlay and Michael Dunlay – both of whom are Illinois citizens – is the landlord for these
restaurants.
       6.      Plaintiff DOC WEST LLC is an Illinois Limited Liability Company with its
principal place of business at 326 Yorktown Shopping Center, Lombard, Illinois 60148. DOC
West LLC’s member is Dunlay’s Management Services LLC, which as detailed in Paragraph 1
above, only has members that are Illinois citizens. DOC West LLC owns, operates, manages,
and/or controls the business D.O.C. Wine Bar at the premises it owns, rents or occupies at 326
Yorktown Shopping Center, Lombard, Illinois 60148.
       7.      Plaintiff 4 STAR 20 NORTH LLC d/b/a REMINGTON’S CHICAGO, is an Illinois
Limited Liability Company with its principal place of business at 1804 West Division Street,
Chicago, Illinois 60622. 4 Star North LLC d/b/a Remington Chicago’s members are Douglas
Dunlay and Michael Dunlay – both of whom are Illinois citizens. 4 Star 20 North LLC d/b/a
Remington’s Chicago owns, operates, manages, and/or controls the business Remington’s at the
premises it owns, rents or occupies at 20 North Michigan Avenue, Chicago, Illinois 60602.




                                               3
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 4 of 12 PageID #:4




         8.    Plaintiff 4 STAR 160 LLC d/b/a THE WINDSOR CHICAGO is an Illinois Limited
liability company with its principal place of business at 1804 West Division Street, Chicago,

Illinois 60622. 4 Star 160 LLC d/b/a The Windsor Chicago’s members are Douglas Dunlay and
Michael Dunlay – both of whom are Illinois citizens. 4 Star LLC d/b/a The Windsor Chicago owns,
operates, manages, and/or controls the business The Windsor at the premises it owns, rents or
occupies at 160 East Huron Street, Chicago, Illinois 60611.
         9.    Plaintiff 4 STAR 3358 SOUTHPORT LLC d/b/a TUCO & BLONDIE is an Illinois
Limited Liability Company with its principal place of business at 1804 West Division Street,
Chicago, Illinois 60622. 4 Star 3358 Southport LLC d/b/a Tuco & Blondie’s members are Douglas
Dunlay and Michael Dunlay – both of whom are Illinois citizens. 4 Star 3358 Southport LLC d/b/a
Tuco & Blondie owns, operates, manages, and/or controls the business Tuco & Blondie at the
premises it owns, rents or occupies at 3356-3358 North Southport Avenue, Chicago, Illinois
60657.
         10.   Plaintiff O’DADDY WRIGLEY LLC is an Illinois Limited Liability Company
with its principal place of business at 1804 West Division Street, Chicago, Illinois 60622. O’Daddy
Wrigley LLC’s members are Douglas Dunlay, Michael Dunlay, Derek Retell and Josh Rutherford
– all of whom are Illinois citizens. O’Daddy Wrigley LLC owns, operates, manages, and/or
controls the business Smoke Daddy Wrigley at the premises it owns, rents or occupies at 3636
North Clark Street, Chicago, Illinois 60613.
         11.   Plaintiff SMOKE DADDY LLC is an Illinois Limited Liability Company with its
principal place of business at 1804 West Division Street, Chicago, Illinois 60622. Smoke Daddy
LLC’s members are Douglas Dunlay, Michael Dunlay and Derek Retell – all of whom are Illinois
citizens. Smoke Daddy LLC is responsible for the retail portion for the Smoke Daddy restaurants.
         12.   Defendant SOCIETY INSURANCE, is a mutual insurance company organized
under the laws of the State of Wisconsin with its principal place of business in Fon du Lac,
Wisconsin. At all times relevant Defendant was licensed to do business in the State of Illinois,
selling property and casualty insurance policies to bars, restaurants, and other hospitality


                                                4
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 5 of 12 PageID #:5




businesses. Defendant is transacting the business of insurance in the state of Illinois and the basis
of this suit arises out of such conduct.

        13.     Defendant subscribed to Policy Number BP19043389-0 (“The Policy”) and issued
The Policy for Plaintiffs’ properties and businesses for the period of January 1, 2020 through
January 1, 2021. A true and correct copy of The Policy is attached hereto as Exhibit 1.
                                   JURISDICTION AND VENUE
        14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), as
there exists complete diversity of citizenship between the parties, and the matter in controversy
exceeds the sum of $75,000, exclusive of interest and costs.
        15.     This Court has personal jurisdiction over Society Insurance pursuant to Illinois’
long-arm statute, 735 ILCS 5/2-209, because this Complaint concerns: (1) one or more contracts
Society made to insure property and/or risk in Illinois, (2) business that Society transacted within
Illinois, and (3) one or more contracts and/or promises Society made that are substantially
connected with Illinois. 735 ILCS 5/2-209(a)(1), (4), (7). In addition, Society Insurance exercises
systematic and continuous contacts with Illinois by doing business in Illinois, serving insureds in
Illinois, and seeking additional business in Illinois.
        16.     Venue is proper in the United States District Court for the Northern District of
Illinois, Eastern Division pursuant to 28 U.S.C. § 1391 because “a substantial part of the events or
omissions giving rise to the claim[s] occurred” in this District and a substantial part of the property
that is subject to this action is situated in this District.
                                     FACTUAL BACKGROUND
        17.     On or around January 1, 2020, Defendant entered into The Policy, a contract of
insurance with Plaintiffs in the event of a covered loss or damage.
        18.     Under The Policy, Plaintiffs agreed to make payments to Defendant in exchange
for Defendant’s promise to indemnify the Plaintiffs for losses including, but not limited to,
business income losses at the insured properties including the premises located at 3358 North
Paulina Street, Chicago, Illinois 60657; 1804-1806 West Division Street, Chicago, Illinois 60622;


                                                     5
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 6 of 12 PageID #:6




1824-1830 West Division Street, Chicago, Illinois 60622; 3455-3457 North Southport Avenue,
Chicago, Illinois 60657; 326 Yorktown Shopping Center, Lombard, Illinois 60148; 20 North

Michigan Avenue, Chicago, Illinois 60602; 160 East Huron Street, Chicago, Illinois 60611; 3356-
3358 North Southport Avenue, Chicago Illinois, 60657; and 3636 North Clark Street, Chicago,
Illinois 60613, (collectively “Insured Properties”).
       19.     The Insured Properties include the well-known taverns and/or restaurants Frasca
Pizzeria & Wine Bar, Smoke Daddy, Crosby’s Kitchen, Ella Elli, D.O.C. Wine Bar, Remington’s
Chicago, The Windsor, Tuco and Blondie, and Smoke Daddy Wrigley which are located in the
Cities of Chicago and Lombard, Counties of Cook and DuPage. The restaurants are owned, leased
by, managed, and/or controlled by the Plaintiffs. The address for these businesses are listed as a
covered premise under the Policy as included in Exhibit 1 and also shown below in Image 1.




                                              Image 1
       20.     The Policy is currently in full effect, providing property, business personal
property, business income and extra expense, and additional coverages between the period of
January 1, 2020 and January 1, 2021.
       21.     The Businessowners Special Property Coverage Form of The Policy provides, in
part, the following as shown in Exhibit 1 and Image 2 below:


                                                 6
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 7 of 12 PageID #:7




                                             Image 2
       22.     The Businessowners Special Property Coverage Form of The Policy also provides,
in part, the following as to Extra Expense as shown in Exhibit 1 and Image 3 below:




                                             Image 3
       23.     The Policy applies to the actual loss of business income sustained and necessary
extra expenses incurred when the operations of the businesses are suspended due to the direct
physical loss of or damage to the Insured Premises that is not excluded.
       24.     The Policy also includes Civil Authority additional coverage as shown in Exhibit 1
and in part in Image 4 on the following page:


                                                7
        Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 8 of 12 PageID #:8




                                              Image 4

         25.   Plaintiffs faithfully paid policy premiums to Defendant to specifically provide all
risk coverage, including the actual loss of business income due to the necessary interruption of

business operations due to direct physical loss of or direct physical damage to property as well as
a civil authority prohibition.
         26.   Pursuant to the terms of the Policy, Defendant agreed to pay for direct physical loss
of or physical damage to the Insured Properties caused by or resulting from any covered cause of
loss.
         27.   On March 11, 2020, the World Health Organization officially recognized the
COVID-19 pandemic. It is the public policy intent and intent of each county to close businesses
including Plaintiffs for the public good, welfare, and benefit.




                                                 8
      Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 9 of 12 PageID #:9




       28.     In order to the protect the public, on March 16, 2020, JB Pritkzer, the Governor for
the State of Illinois issued Executive Order 2020-07, attached hereto as Exhibit 2. This Order

specifically suspended service for and may not permit on-premises consumption for all businesses
offering food or beverages.
       29.     In order to further protect the public, on March 20, 2020, JB Pritzker, the Governor
for the State of Illinois issued Executive Order 2020-10 attached hereto as Exhibit 3. This Order
specifically ordered that all non-essential businesses and operations must cease all activities. Dine-
in restaurants were not defined as essential businesses.
       30.     In an effort to further protect the public, on April 1, 2020, Governor Pritzker issued
Executive Order 2020-18 attached hereto as Exhibit 4, extending the March 20, 2020 Stay at
Home order through April 30, 2020.
       31.     It is the public policy intent and intent of each county and state to close businesses
including Plaintiffs’ for the public good, welfare, and benefit. The Executive Orders were
reasonably necessary to protect the public good, welfare, and benefit.
       32.     Plaintiffs have sustained an actual loss of business income due to the necessary
suspension of Plaintiffs’ businesses. The suspension of Plaintiffs’ businesses was caused by the
aforementioned Executive Orders that prohibited access to the Insured Properties. The necessary
suspension of Plaintiffs’ business operations caused by the Executive Orders constitute a Covered
Cause of Loss as defined in The Policy.
       33.     Plaintiffs duly submitted a claim, Number P4065843, to Society Insurance under
The Policy for its loss.
       34.     On March 25, 2015, Society Insurance denied Plaintiffs’ claim as not being covered
by The Policy. The denial of the claim is attached hereto as Exhibit 5.
       35.     Although requested to do so, to date, Society Insurance has and continues to fail
and refuse to pay Plaintiffs for the full amount due and owing under the Policy for all of their
losses and damages.




                                                  9
     Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 10 of 12 PageID #:10




                                           COUNT I
                                      BREACH OF CONTRACT
        36.      Plaintiffs reassert and re-allege paragraphs 1-35 as paragraph 36 of Count I as
though fully set forth herein.
        37.      Pursuant to The Policy, Society Insurance has a contractual obligation to fully
investigate and adjust the loss, and pay the full amount of Plaintiffs’ covered losses, including the
actual loss sustained for the necessary interruption of Plaintiffs’ businesses, including, but not
limited to, loss of business income and extra expense, less the applicable deductible.
        38.      The Policy is an insurance contract under which Society Insurance was paid
premiums in exchange for its promise to pay Plaintiffs’ losses for claims covered by The Policy,
such as business losses incurred as a result of the Executive Orders forcing Plaintiffs to suspend
their businesses.
        39.      Plaintiffs have performed all conditions precedent to their right to recovery under
The Policy.
        40.      Society Insurance has refused and continues to refuse to pay for all of the benefits
under the Policy including, but not limited to, loss of business income and extra expenses, forcing
Plaintiffs to litigate.
        41.      Society Insurance’s refusal to pay the full amount of Plaintiffs’ loss is in breach of

The Policy.
        42.      Society Insurance further breached its contract with Plaintiffs by:
                 a.       failing to fully investigate the loss;
                 b.       conducting a biased and outcome-oriented investigation of the loss;
                 c.       not promptly paying Plaintiffs all benefits owed as a result of the covered
                          loss;
                 d.       failing to pay for all consequential damage; and
                 e.       not putting Plaintiffs in the position they would have been in had
                          Society Insurance timely performed all of their contractual duties.



                                                     10
     Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 11 of 12 PageID #:11




        43.   As a direct and proximate result of Society Insurance’s breach of contract,
Plaintiffs:

              a.     suffered and will continue to suffer loss of business income and extra
                     expenses;
              b.     incurred and will incur in the future loss of business income and extra
                     expenses;
              c.     suffered and will continue to suffer consequential damages;
              d.     is entitled to an award of prejudgment interest, taxable costs, and
                     investigatory fees; and
              e.     incurred other expenses as a result of Society Insurance’s breach of contract.
                                  PRAYER FOR RELIEF
        Plaintiffs, DUNLAYS MANAGEMENT SERVICES, LLC d/b/a 4 STAR RESTAURANT
GROUP, a limited liability company; DUNLAYS ROSCOE LLC, a limited liability company;
O’DADDY LLC, a limited liability company; DUNTELL LLC, a limited liability company;
SOUTHPORT GRILL LLC d/b/a CROSBY’S KITCHEN and d/b/a ELLA ELI; 4 STAR 3455
SOUTHPORT LLC, a limited liability company, DOC WEST LLC, a limited liability company;
4 STAR 20 NORTH LLC d/b/a REMINGTON’S CHICAGO, a limited liability company; 4 STAR
160 LLC d/b/a THE WINDSOR CHICAGO, a limited liability company; 4 STAR 3358
SOUTHPORT LLC d/b/a TUCO & BLONDIE, a limited liability company; O’DADDY
WRIGLEY LLC, a limited liability company; SMOKE DADDY FOODS LLC, a limited liability
company, by and through their attorneys, prays that this Court enter judgment in its favor and
against Defendant, SOCIETY INSURANCE and enter an order:

              a.     Awarding actual damages;
              b.     Awarding attorney’s fees and costs incurred and to be incurred by Plaintiffs
                     for prosecuting this action against Defendant;

              c.     Awarding prejudgment and post-judgment interest to Plaintiffs; and




                                               11
   Case: 1:20-cv-02524 Document #: 1 Filed: 04/24/20 Page 12 of 12 PageID #:12




            d.    Providing any other such relief as this Court deems just and proper.

                          DEMAND FOR A JURY TRIAL

                         Plaintiffs hereby demands a jury trial.


DATED: April 24, 2020                   Respectfully submitted,

                                        By: /s/ Steven A. Hart
                                        Attorneys for Plaintiffs

                                        HART MCLAUGHLIN & ELDRIDGE, LLC
                                        Steven A. Hart (#6211008)
                                        Robert J. McLaughlin (#6272701)
                                        John (Jack) B. Prior (#6306767)
                                        22 W. Washington Street, Suite 1600
                                        Chicago, Illinois 60602
                                        Tel: (312) 955-0545
                                        shart@hmelegal.com
                                        rmclaughlin@hmelegal.com
                                        jprior@hmelegal.com

                                        KABATECK LLP
                                        Michael Childress
                                        Brian S. Kabateck (Pro Hac Vice to be Submitted)
                                        Christopher Noyes (Pro Hac Vice to be Submitted)
                                        Marina R. Pacheco (Pro Hac Vice to be Submitted)
                                        633 West Fifth Street, Suite 3200
                                        Los Angeles, California 90071
                                        Tel: (213) 217-5048
                                        mc@kbklawyers.com
                                        bsk@kbklawyers.com
                                        cn@kbklawyers.com
                                        mp@kbklawyers.com




                                           12
